Opinion

PER CURIAM.
The plaintiff, Frank A. Perrelli, appeals from the judgment of the trial court dismissing his action for damages for his failure to post a bond in recognizance in the amount of $250 within thirty days of the order of the court.
The order to post the bond was entered on August 10, 1999. The plaintiff posted the required bond on August 18, 1999, within the thirty day period allowed by the court. Thereafter, the defendant moved to dismiss the action, claiming that the bond had not been posted. The court granted the defendant’s motion on October 18,1999.1 The record discloses that the plaintiff complied with the court’s order and that an inadvertent ministerial error led to the dismissal of the action. We, therefore, reverse the judgment of the trial court dismissing the action and order that the matter be restored to the docket.
The judgment is reversed and the case is remanded with direction to restore the case to the docket.

 See Practice Book § 8-6.